Citation Nr: 1046114	
Decision Date: 12/09/10    Archive Date: 12/20/10

DOCKET NO.  08-36 932A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York


THE ISSUE

Eligibility for Survivors' and Dependents' Educational Assistance 
(DEA) benefits under the provisions of 38 U.S.C. Chapter 35


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The Veteran served on active duty from October 1963 to June 1984, 
to include service in the Republic of Vietnam during the Vietnam 
Era.  As such, exposure to herbicides is conceded.  

An unappealed April 2006 rating decision issued by the Baltimore, 
Maryland RO (Baltimore RO) denied the appellant's claim for 
service connection for the cause of the Veteran's death.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a November 2007 administrative decision of the 
Education Office at the RO, which determined that the appellant 
was not eligible to receive Chapter 38 benefits because of the 
Veteran's nonservice-connected death.

In February 2010, the appellant testified at a Central Office 
(CO) hearing in Washington, DC, before the undersigned Veterans 
Law Judge; a copy of the transcript is associated with the 
record.

During the CO hearing, the appellant indicated her desire 
to reopen her previously-denied claim for entitlement to 
service connection for the cause of the Veteran's death.  
This issue has not been adjudicated by the Agency of 
Original Jurisdiction (AOJ), here the Baltimore RO.  
Therefore, the Board does not have jurisdiction over it, 
and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

For the purposes of educational assistance under Chapter 35, the 
child or surviving spouse of a veteran will have basic 
eligibility if the following conditions are met: (1) the Veteran 
was discharged from service under conditions other than 
dishonorable, or died in service; and (2) the Veteran has a 
permanent total service-connected disability; or (3) a permanent 
total service-connected disability was in existence at the date 
of the Veteran's death; or (4) the Veteran died as a result of a 
service-connected disability.  38 U.S.C.A. §§ 3501, 3510, 3512 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.807(a), 21.3021, 
21.3030, 21.3040, 21.3041 (2010).  

The Veteran's certificate of death lists the immediate cause of 
death as seizure disorder due to or as a likely consequence of 
arteriosclerosis vascular disease.  

During her CO hearing, the appellant requested to reopen the 
previously-denied claim for entitlement to service connection for 
the cause of the Veteran's death based on VA's proposal to revise 
its regulations to add ischemic heart disease to the list of 
diseases warranting service connection due to herbicide exposure.  
On August 31, 2010, after the April 2006 denial of the 
appellant's claim for entitlement to service connection for the 
cause of the Veteran's death, the provisions governing service 
connection on a presumptive basis due to exposure to herbicides 
were revised to add ischemic heart disease, including 
arteriosclerosis vascular disease.  See 75 Fed. Reg. 53,202-
53,216, 53,205 (Aug. 31, 2010).

The Board finds that the appellant's service-connection claim is 
inextricably intertwined with her DEA claim and that the cause of 
death claim must be adjudicated before her DEA claim is 
reconsidered as grant of her service-connection claim would 
entitle her to Chapter 35 benefits.  See Harris v. Derwinski, 1 
Vet. App. 180, 183 (1991) (two issues are "inextricably 
intertwined" when they are so closely tied together that a final 
Board decision cannot be rendered unless both are adjudicated).  
As such, it follows that Board resolution of the DEA claim on 
appeal, at this juncture, would be premature.

Accordingly, the case is REMANDED for the following action:

1.  Adjudicate of the appellant's request to 
reopen her previously-denied claim for 
entitlement to service connection for the 
cause of the Veteran's death.

2.  After adjudication of the appellant's 
request to reopen her previously-denied claim 
for entitlement to service connection for the 
cause of the Veteran's death, return the 
claims file and the education folder to the 
Education Office at the Buffalo RO for 
readjudication, if necessary, for 
readjudication of her DEA benefits claim.  If 
any benefit on appeal is not granted to the 
appellant's satisfaction, furnish the 
appellant and her representative an 
appropriate supplemental statement of the 
case, and afford them the appropriate time 
period for response before the claims file is 
returned to the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



